Case: 21-51152      Document: 00516367616         Page: 1    Date Filed: 06/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 21-51152                             June 23, 2022
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesus Javier Cruz-Hernandez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-504-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Jesus Javier Cruz-Hernandez pleaded guilty to conspiracy to transport
   illegal aliens and now appeals the 46-month sentence imposed. He argues
   that the sentence is substantively unreasonable because it is greater than
   necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a). Specifically,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51152      Document: 00516367616            Page: 2    Date Filed: 06/23/2022




                                      No. 21-51152


   he argues that the district court should have given more consideration to the
   severity of the increase to his base offense level, his lack of a criminal history,
   his marital and substance abuse problems, and his employment history.
          We consider the substantive reasonableness of a sentence imposed
   under an abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51
   (2007). Furthermore, we presume that a within-guidelines sentence is
   reasonable. United States v. Jenkins, 712 F.3d 209, 214 (5th Cir. 2013). The
   district court considered Cruz-Hernandez’s mitigation arguments, the
   record, and the § 3553(a) factors before determining that a sentence at the
   top of the guidelines range was fair and reasonable. Cruz-Hernandez fails to
   rebut the presumption of reasonableness attached to his sentence by showing
   that the district court failed to consider a pertinent factor, considered an
   irrelevant or improper factor, or erred in balancing the sentencing factors.
   See Jenkins, 712 F.3d at 214.
          The judgment of the district court is AFFIRMED.




                                           2